Exhibit Execution Copy AMENDED AND RESTATED TRUST AGREEMENT between FORD CREDIT AUTO RECEIVABLES TWO LLC, as Depositor and U.S. BANK TRUST NATIONAL ASSOCIATION, as Owner Trustee for FORD CREDIT AUTO OWNER TRUST 2009-B Dated as of May 1, 2009 TABLE OF CONTENTS ARTICLE I USAGE AND DEFINITIONS 1 Section 1.1. Usage and Definitions 1 ARTICLE II ORGANIZATION OF THE TRUST 1 Section 2.1. Name 1 Section 2.2. Office 1 Section 2.3. Purposes and Powers. 1 Section 2.4. Appointment of the Owner Trustee 2 Section 2.5. Contribution and Conveyance of Trust Property 2 Section 2.6. Declaration of Trust 2 Section 2.7. Liability of the Depositor; Conduct of Activities; Liability to Third Parties. 3 Section 2.8. Title to Trust Property 3 Section 2.9. Situs of Issuer 3 Section 2.10. Representations and Warranties of the Depositor 3 Section 2.11. Tax Matters. 4 ARTICLE III RESIDUAL INTEREST AND TRANSFER OF INTERESTS 6 Section 3.1. The Residual Interest. 6 Section 3.2. Registration of Residual Interests; Transfer of the Residual Interest 7 Section 3.3. Capital Accounts 8 Section 3.4. Maintenance of Office or Agency 9 Section 3.5. Distributions to the Holder of the Residual Interest 9 ARTICLE IV APPLICATION OF TRUST FUNDS; CERTAIN DUTIES 9 Section 4.1. Application of Trust Funds 9 Section 4.2. Method of Payment 10 ARTICLE V AUTHORITY AND DUTIES OF THE OWNER TRUSTEE 10 Section 5.1. General Authority. 10 Section 5.2. General Duties 10 Section 5.3. Action upon Prior Notice with Respect to Certain Matters 10 Section 5.4. Action upon Direction by the Holder of the Residual Interest with Respect to Certain Matters. 11 Section 5.5. Action with Respect to Bankruptcy 11 Section 5.6. Action upon Instruction. 11 Section 5.7. No Duties Except as Specified in this Agreement or in Instructions 12 Section 5.8. No Action Except Under Specified Documents or Instructions 12 Section 5.9. Prohibition on Certain Actions 12 Section 5.10. Audits of the Owner Trustee 12 Section 5.11. Furnishing of Documents 13 Section 5.12. Sarbanes-Oxley Act 13 Section 5.13. Maintenance of Licenses 13 ARTICLE VI REGARDING THE OWNER TRUSTEE 13 Section 6.1. Acceptance of Trusts and Duties 13 Section 6.2. Representations and Warranties of the Owner Trustee 15 Section 6.3. Reliance; Advice of Counsel. 16 i Section 6.4. Not Acting in Individual Capacity 16 Section 6.5. U.S. Bank Trust National Association May Own Notes 16 Section 6.6. Duty to Update Disclosure 17 ARTICLE VII COMPENSATION AND INDEMNIFICATION OF THE OWNER TRUSTEE; ORGANIZATIONAL EXPENSES 17 Section 7.1. Owner Trustee's Fees and Expenses 17 Section 7.2. Indemnification of the Owner Trustee. 17 Section 7.3. Organizational Expenses of the Issuer 18 Section 7.4. Certain Expenses of the Indenture Trustee 18 ARTICLE VIII TERMINATION 19 Section 8.1. Termination of Trust Agreement. 19 ARTICLE IX SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES 19 Section 9.1. Eligibility Requirements for the Owner Trustee. 19 Section 9.2. Resignation or Removal of the Owner Trustee. 20 Section 9.3. Successor Owner Trustee. 21 Section 9.4. Merger or Consolidation of the Owner Trustee 21 Section 9.5. Appointment of Separate Trustee or Co-Trustee. 21 Section 9.6. Compliance with Delaware Statutory Trust Act 23 ARTICLE X MISCELLANEOUS 23 Section 10.1. Supplements and Amendments. 23 Section 10.2. No Legal Title to Trust Property in the Holder of the Residual Interest 25 Section 10.3. Limitation on Rights of Others 25 Section 10.4. Notices. 25 Section 10.5. GOVERNING LAW 26 Section 10.6. WAIVER OF JURY TRIAL 26 Section 10.7. Severability 26 Section 10.8. Counterparts 26 Section 10.9. Headings 26 Section 10.10. No Petition 26 Exhibit A Form of Certificate of Trust A-1 ii AMENDED AND RESTATED TRUST AGREEMENT, dated as of May 1, 2009 (this "Agreement"), between FORD CREDIT AUTO RECEIVABLES TWO LLC, a Delaware limited liability company, as Depositor, and U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking association, not in its individual capacity but solely as trustee under this Agreement, to establish Ford Credit Auto Owner Trust 2009-B. BACKGROUND The parties to this Agreement wish to amend and restate in its entirety the original Trust Agreement, dated as of October 31, 2008, between the Depositor and the Owner Trustee. ARTICLE I USAGE AND DEFINITIONS Section 1.1.Usage and Definitions.Capitalized terms used but not otherwise defined in this Agreement are defined in Appendix A to the Sale and Servicing Agreement, dated as of May 1, 2009, among Ford Credit Auto Owner Trust 2009-B, as Issuer, Ford Credit Auto Receivables Two LLC, as Depositor and Ford Motor Credit Company LLC, as Servicer.Appendix A also contains rules as to usage applicable to this Agreement.Appendix A is incorporated by reference into this Agreement. ARTICLE II ORGANIZATION OF THE TRUST Section 2.1.Name.The trust was created and is known as "Ford Credit Auto Owner Trust 2009-B", in which name the Owner Trustee may conduct the activities of the Issuer, make and execute contracts and other instruments on behalf of the Issuer and sue and be sued on behalf of the Issuer. Section 2.2.Office.The office of the Issuer is in care of the Owner Trustee at its Corporate Trust Office. Section 2.3.Purposes and Powers. (a)The purpose of the Issuer is, and the Issuer will have the power and authority, to engage in the following activities: (i)to acquire the Receivables and other Trust Property pursuant to the Sale and Servicing Agreement from the Depositor in exchange for the Notes and the Residual Interest; (ii)to Grant the Collateral to the Indenture Trustee pursuant to the Indenture; (iii)to enter into and perform its obligations under the Basic Documents; (iv)to enter into and perform its obligations under any interest rate hedge agreement or agreements with one or more counterparties; (v)to issue the Notes pursuant to the Indenture and to sell the Notes upon the order of the Depositor; (vi)to pay interest on and principal of the Notes; (vii)to issue additional securities pursuant to one or more supplemental indentures or amendments to this Agreement and to transfer all or a portion of such securities to the Depositor or other holder of a Residual Interest, subject to compliance with the Basic Documents, in exchange for all or a portion of the Residual Interest; (viii)to engage in those activities, including entering into agreements, that are necessary, appropriate or convenient to accomplish the foregoing or are incidental to the foregoing; and (ix)subject to compliance with the Basic Documents, to engage in such other activities as may be required in connection with conservation of the Trust Property and the making of payments to the Noteholders and distributions to the holder of the Residual Interest. (b)The Issuer will not engage in any activity other than as required or authorized by this Agreement or the other Basic Documents. Section 2.4.Appointment of the Owner Trustee.The Depositor appoints the Owner Trustee as trustee of the Issuer effective as of the Cutoff Date, to have all the rights, powers and duties set forth in this Agreement. Section 2.5.Contribution and Conveyance of Trust Property.As of the date of the Trust formation, the Depositor contributed to the Owner Trustee the amount of $1.The Owner Trustee acknowledges receipt in trust from the Depositor, as of such date, of such contribution, which constitutes the initial Trust Property.On the Closing Date, the Depositor will sell to the Issuer the Trust Property in exchange for the Notes. Section 2.6.Declaration of Trust.The Owner Trustee will hold the Trust Property in trust upon and subject to the conditions set forth in this Agreement for the use and benefit of the holder of the Residual Interest, subject to the obligations of the Issuer under the Basic Documents.It is the intention of the parties that the Issuer constitute a statutory trust under the Delaware Statutory Trust Act and that this Agreement constitute the governing instrument of such statutory trust.Effective as of the Cutoff Date, the Owner Trustee will have the rights, powers and duties set forth in this Agreement and in the Delaware Statutory Trust Act with respect to accomplishing the purposes of the Issuer.A Certificate of Trust substantially in the form of Exhibit A and any necessary certificate of amendment has been filed with the Secretary of State of the State of Delaware. 2 Section 2.7.Liability of the Depositor; Conduct of Activities; Liability to Third Parties. (a)The Depositor, as initial holder of the entire Residual Interest, will be entitled to the same limitation of personal liability extended to stockholders or a private corporation for profit organized under the Delaware General Corporation Law. (b)The activities and affairs of the Issuer will be operated in such a manner as to preserve (i) the limited liability of the Depositor, (ii) the separateness of the Issuer from the activities of the Depositor and Ford Credit and (iii) until one year and one day after all Notes and any additional securities issued pursuant to Section 3.1(b) are paid in full, the bankruptcy remote status of the Issuer. (c)Except as otherwise provided in this Agreement, none of the Depositor, the Administrator or any of their Affiliates or any manager, officer or employee of any such Person, will be liable for the debts, obligations or liabilities of the Issuer. Section 2.8.Title to Trust Property.Legal title to the Trust Property will be vested in the Issuer as a separate legal entity, except where applicable law in any jurisdiction requires title to any part of the Trust Property to be vested in a trustee or trustees, in which case title will be deemed to be vested in the Owner Trustee, a co-trustee and/or a separate trustee, as the case may be. Section 2.9.Situs of Issuer.The Issuer will be administered in the State of Delaware.All bank accounts maintained by the Owner Trustee on behalf of the Issuer will be located in the State of Delaware.The Issuer will not have any employees in any state other than the State of Delaware, except that U.S. Bank Trust National Association, in its capacity as Owner Trustee or any other capacity, may have employees within or outside the State of Delaware.Payments will be received by the Issuer only in Delaware, and payments will be made by the Issuer only from Delaware.The principal office of the Issuer will be in care of the Owner Trustee in the State of Delaware. Section 2.10.Representations and Warranties of the Depositor.The Depositor represents and warrants to the Owner Trustee as of the Closing Date: (a)Organization and Qualification.The Depositor is duly organized and is validly existing as a limited liability company in good standing under the laws of the State of Delaware.The Depositor is qualified as a foreign limited liability company in good standing and has obtained all necessary licenses and approvals in all jurisdictions in which the ownership or lease of its properties or the conduct of its activities requires such qualification, license or approval, unless the failure to obtain such qualifications, licenses or approvals would not have a material adverse effect on the Depositor's ability to perform its obligations under this Agreement or the other Basic Documents to which it is a party. (b)Power, Authorization and Enforceability.The Depositor has the power and authority to execute, deliver and perform the terms of this Agreement.The Depositor has authorized the execution, delivery and performance of the terms of each of the Basic Documents to which it is a party.Each of the Basic Documents to which the Depositor is a party is the legal, 3 valid and binding obligation of the Depositor enforceable against the Depositor, except as may be limited by insolvency, bankruptcy, reorganization or other laws relating to the enforcement of creditors' rights or by general equitable principles. (c)No Conflicts and No Violation.The consummation of the transactions contemplated by the Basic Documents to which the Depositor is a party and the fulfillment of the terms of the Basic Documents to which the Depositor is a party will not: (i) conflict with or result in a material breach of the terms or provisions of, or constitute a default under any indenture, mortgage, deed of trust, loan agreement, guarantee or similar agreement or instrument under which the Depositor is a debtor or guarantor, (ii) result in the creation or imposition of any Lien upon any of the properties or assets of the Depositor pursuant to the terms of any such indenture, mortgage, deed of trust, loan agreement, guarantee or similar agreement or instrument (other than this Agreement), (iii) violate the Certificate of Formation or Limited Liability Company Agreement, or (iv) violate any law or, to the Depositor's knowledge, any order, rule, or regulation applicable to the Depositor of any court or of any federal or state regulatory body, administrative agency or other governmental instrumentality having jurisdiction over the Depositor or its properties, in each case which conflict, breach, default, Lien, or violation would reasonably be expected to have a material adverse effect on the Depositor's ability to perform its obligations under the Basic Documents. (d)No Proceedings.To the Depositor's knowledge, there are no proceedings or investigations pending or overtly threatened in writing, before any court, regulatory body, administrative agency, or other governmental instrumentality having jurisdiction over the Depositor or its properties: (i) asserting the invalidity of any of the Basic Documents or the Notes, (ii) seeking to prevent the issuance of the Notes or the consummation of any of the transactions contemplated by any of the Basic Documents, (iii) seeking any determination or ruling that would reasonably be expected to have a material adverse effect on the Depositor's ability to perform its obligations under, or the validity or enforceability of, any of the Basic Documents or the Notes, or (iv) that would reasonably be expected to (A) affect the treatment of the Notes as indebtedness for U.S. federal income or Applicable Tax State income or franchise tax purposes, (B) be deemed to cause a taxable exchange of the Notes for U.S. federal income tax purposes, (C) cause the Issuer to be treated as an association or publicly traded partnership taxable as a corporation for U.S. federal income tax purposes, or (D) cause the Issuer to incur Michigan Single Business Tax liability other than such proceedings that, to the Depositor's knowledge, would not reasonably be expected to have a material adverse effect upon the Depositor or materially and adversely affect the performance by the Depositor of its obligations under, or the validity and enforceability of, the Basic Documents or the Notes. Section 2.11.Tax Matters. (a)It is the intention of the parties and Ford Credit that, for purposes of U.S. federal income, State and local income and franchise tax and any other income taxes, so long as the Issuer has no equity owner other than the Depositor (as determined for U.S. federal income tax purposes), the Issuer will be treated as an entity disregarded as separate from the Depositor.If beneficially owned by a Person other than Ford Credit, each Class of Notes is intended to be treated as indebtedness for U.S. federal income tax purposes.The Depositor agrees, and the 4 Noteholders by acceptance of their Notes agree in the Indenture, to such treatment and each agrees to take no action inconsistent with such treatment. (b)If one or more Classes of Notes is recharacterized as an equity interest in the Issuer, and not as indebtedness (any such Class, a "Recharacterized Class") and any such Recharacterized Class is treated as not owned by Ford Credit or the Depositor (if the Depositor is not an entity disregarded as separate from Ford Credit for U.S. federal income tax purposes) for U.S. federal income, or State or local income, franchise or single business tax purposes, the parties intend that the Issuer be characterized as a partnership among Ford Credit or the Depositor (to the extent either is at that time treated as an equity owner of the Issuer for U.S. federal income tax purposes), any other holder of the Residual Interest and any holders of the Recharacterized Class or Classes.In that event, for purposes of U.S. federal income, State and local income, franchise tax and single business taxes each month: (i)amounts paid as interest to holders of any Recharacterized Class will be treated as a guaranteed payment within the meaning of Section 707(c) of the Code; (ii)to the extent the characterization provided for in Section 2.11(a) is not respected, gross ordinary income of the Issuer for such month as determined for U.S. federal income tax purposes will be allocated to the holders of each Recharacterized Class as of the Record Date occurring within such month, in an amount equal to the sum of (A) the interest accrued to such Recharacterized Class for such month, (B) the portion of the market discount on the Receivables accrued during such month that is allocable to the excess, if any, of the aggregate initial Note Balance of such Recharacterized Class over the initial aggregate issue price of the Notes of such Recharacterized Class and (C) any amount expected to be distributed to the holders of such Class of Notes pursuant to Section 8.2 of the Indenture (to the extent not previously allocated pursuant to this Section 2.11(b)(ii)) to the extent necessary to reverse any net loss previously allocated to holders of the Notes of such Recharacterized Class (to the extent not previously reversed pursuant to this Section 2.11(b)(ii)(C)); and (iii)thereafter all remaining net income of the Issuer (subject to the modifications set forth below) for such month as determined for U.S. federal income tax purposes (and each item of income, gain, credit, loss or deduction entering into the computation thereof) will be allocated to the holder of the Residual Interest. If the gross ordinary income of the Issuer for any month is insufficient for the allocations described in Section 2.11(b)(ii) above, subsequent gross ordinary income will first be allocated to each Recharacterized Class in alphabetical order (if applicable) to make up such shortfall before any allocation pursuant to Section 2.11(b)(iii).Net losses of the Issuer, if any, for any month as determined for U.S. federal income tax purposes (and each item of income, gain, credit, loss or deduction entering into the computation thereof) will be allocated to the holder of the Residual Interest to the extent the holder of the Residual Interest is reasonably expected to bear the economic burden of such net losses, and any remaining net losses will be allocated in reverse alphabetical order (if applicable) to each Recharacterized Class, in each case, until the Note Balance of such Recharacterized Class is reduced to zero as of the Record Date occurring within 5 such month, and among each Recharacterized Class, in proportion to their ownership of the aggregate Note Balance of such Recharacterized Class on such Record Date.
